 



Exhibit 10.35

 

AMENDMENT NO. 1 TO LOAN DOCUMENTS

 

Rocky Brands, Inc., an Ohio corporation (“Parent”), Lehigh Outfitters, LLC, a
Delaware limited liability company (“Lehigh”), Lifestyle Footwear, Inc., a
Delaware corporation (“Lifestyle”), Rocky Brands US, LLC, a Delaware limited
liability company formerly known as Rocky Brands Wholesale LLC and successor by
merger to Creative Recreation, LLC and Creative Recreation Retail, LLC (“Rocky
US”), Rocky Brands International, LLC, an Ohio limited liability company and
successor by merger to Creative Recreation International, LLC (“Rocky
International”), and Rocky Brands Canada, Inc., a corporation formed under the
laws of the Province of Nova Scotia and a continuation of a corporation formed
under the laws of the Province of Ontario (“Rocky Canada”) (Parent, Lehigh,
Lifestyle, Rocky US, Rocky International, and Rocky Canada, collectively, the
“Borrowers” and individually a “Borrower”), the Lenders listed on the signatures
pages hereto, including U.S. Bank National Association (collectively, the
“Lenders” and individually a “Lender”) and PNC Bank, National Association, as a
Lender and as Agent for the Lenders (“PNC”) (PNC, in such capacity, the
“Agent”), agree as follows effective as of January 22, 2016 (the “Effective
Date”):

 

1.           Recitals.

 

1.1As of December 19, 2014, Borrowers, Lenders, and Agent, entered into an
Amended and Restated Revolving Credit, Term Loan, Guaranty, and Security
Agreement (as amended, extended, modified, or restated, the “Loan Agreement”).
Capitalized terms used herein and not otherwise defined will have the meanings
given such terms in the Loan Agreement as amended. The Loan Agreement, the Other
Documents, and all related loan and/or security documents are referred to herein
as the “Loan Documents”.

 

1.2Borrowers have requested the Agent and Lenders consent to a name change by
Rocky US and agree to amend the Loan Agreement to extend the Borrowing Period.
Agent and Lenders have agreed to do so on the terms and subject to the
conditions set forth herein.

 

2.           Amendment.

 

2.1The fourth, fifth and sixth sentences of Section 2.4 of the Loan Agreement
are hereby amended and restated as follows:

 

“Advances consisting of Equipment Loans shall be accumulated from the
Restatement Date through December 31, 2016 (the “Borrowing Period”). At the end
of the Borrowing Period, no additional Equipment Loans shall be made and the sum
of all Equipment Loans made during the Borrowing Period shall amortize on the
basis of a sixty (60) month schedule. The Equipment Loans shall be, with respect
to principal, payable in equal monthly installments based upon the amortization
schedule set forth above, commencing on January 1, 2017 and on the first (1st)
day of each month thereafter with the balance payable upon the expiration of the
Term, subject to acceleration upon the occurrence of an Event of Default under
this Agreement or termination of this Agreement.”

 

 

 

 

3.           Consent and Amendment of Schedules. Borrowers have undertaken a
corporate reorganization effective as of January 1, 2016 pursuant to which (a)
Rocky Brands Wholesale LLC changed its name to Rocky Brands US, LLC, (b)
Creative Recreation, LLC and Creative Recreation Retail, LLC merged into Rocky
US, and (c) Creative Recreation International, LLC merged into Rocky
International. Notwithstanding the requirements of Section 7.15(b) of the Loan
Agreement, Agent and Lenders hereby consent to such name change, and the
schedules to the Loan Agreement shall be amended to reflect such changes. This
consent shall not affect any other Default or Event of Default of the same or
different nature arising at any time. This consent will not constitute a
modification or an alteration of the terms, conditions or covenants of the Loan
Agreement or the Other Documents, except as expressly described above. This
consent will not relieve or release any Borrower or Guarantor in any way from
its respective duties, obligations, covenants or agreements under the Loan
Agreement or the Other Documents or from the consequences of any Default or
Event of Default thereunder, except as expressly described above. This consent
will not obligate Agent or Lenders, or be construed to require Agent or Lenders,
to consent to any other departure from the requirements of the Loan Agreement.
No course of dealing is established hereby.

 

4.           Representations, Warranties and Covenants. To induce Agent and
Lenders to enter into this Amendment No. 1 to Loan Documents (this “Amendment”),
each Borrower represents, warrants, and covenants, as applicable, as follows:

 

4.1Representations and Warranties. The representations and warranties of
Borrowers contained in the Loan Documents are deemed to have been made again on
and as of the Effective Date, except to the extent that such representations and
warranties were expressly limited to an earlier date.

 

4.2No Defaults. After giving effect to this Amendment, no Event of Default or
Default exists on the Effective Date.

 

4.3No Claims. Each Borrower represents and warrants that, to its knowledge, it
has no claims, counterclaims, setoffs, actions or causes of actions, damages or
liabilities of any kind or nature whatsoever whether at law or in equity, in
contract or in tort, existing as of the Effective Date, other than any
reconciliations or manifest error in calculation (collectively, “Claims”)
against Agent or Lenders, their direct or indirect parent corporations or any
direct or indirect Affiliates of such parent corporations, or the
administrators, successors or assigns of any of them (collectively, “Lender
Parties”) that directly or indirectly arise out of, are based upon or are in any
manner connected with any Prior Related Event. As an inducement to Agent and
Lenders to enter into this Amendment, each Borrower on behalf of itself, and all
of its respective successors and assigns hereby knowingly and voluntarily
releases and discharges all Lender Parties from any and all Claims, whether
known or unknown in existence as of the Effective Date, that directly or
indirectly arise out of, are based upon or are in any manner connected with any
Prior Related Event. As used herein, the term “Prior Related Event” means any
transaction, event, circumstance, action, failure to act, occurrence of any sort
or type, whether known or unknown, which occurred, existed, was taken, permitted
or begun at any time prior to the Effective Date or occurred, existed, was
taken, was permitted or begun in accordance with, pursuant to or by virtue of
any of the terms of the Loan Documents or any documents executed in connection
with the Loan Documents or which was related to or connected in any manner,
directly or indirectly to the extension of credit represented by the Loan
Documents.

 

4.4Authorization. This Amendment and the related documents have been duly
authorized by each Borrower. Each Borrower has the full right, power and
authority to enter into this Amendment and perform its respective obligations
hereunder.

 

4.5No Misrepresentations. No information or material submitted to Agent in
connection with this Amendment contains any material misstatement or
misrepresentation nor omits to state any material fact or circumstance necessary
to make the statements herein or therein not misleading.

 

- 2 - 

 

 

4.6No Conflicts. The execution and delivery of this Amendment and all deliveries
required hereunder, and the performance by each Borrower of its obligations
hereunder do not and will not conflict with any provision of law or the
organizational documents of Borrowers or of any other material agreement binding
upon Borrowers.

 

4.7Enforceability. This Amendment and each of the related documents is a legal
and valid and binding obligation of Borrowers, enforceable against Borrowers in
accordance with its terms, except as such enforceability may be limited by any
applicable bankruptcy, insolvency, moratorium or similar laws affecting
creditors’ rights generally.

 

4.8Ratification. Except as expressly modified herein, the Loan Agreement, as
amended, is and remain in full force and effect. The Loan Documents are hereby
ratified and confirmed as the continuing obligation of Borrowers.

 

5.           Conditions Precedent. The closing of this Amendment is subject to
the following conditions precedent:

 

5.1Fees and Expenses. Borrowers will pay to Agent all reasonable and documented
attorneys’ fees and expenses of Agent incurred in connection with this
Amendment, provided, however, that such attorneys’ fees shall not exceed the
aggregate sum of $2,500.00.

 

5.2Other. All corporate and other proceedings, and all documents, instruments
and other legal matters in connection with this Amendment and the related
documentation shall be satisfactory in form and substance to Agent and its
counsel.

 

5.3The representations and warranties of Borrowers in Section 4 herein will be
true.

 

6.           General.

 

6.1This Amendment is an “Other Document” as defined in the Loan Agreement.

 

6.2Except as expressly provided herein, nothing contained herein will be
construed as waiving any Default or Event of Default under the Loan Documents or
will affect or impair any right, power or remedy of Agent or Lenders under or
with respect to the Loan Documents, as amended, or any agreement or instrument
guaranteeing, securing or otherwise relating to any of the Advances.

 

6.3All representations and warranties made by Borrowers herein will survive the
execution and delivery of this Amendment.

 

6.4This Amendment will be binding upon and inure to the benefit of Borrowers,
Agent, and Lenders and their respective successors and assigns.

 

6.5This Amendment will in all respects be governed and construed in accordance
with the laws of the State of Ohio.

 

6.6This Amendment and the documents and instruments to be executed hereunder
constitute the entire agreement among the parties with respect to the subject
matter hereof and shall not be amended, modified or terminated except by a
writing signed by the party to be charged therewith.

 

- 3 - 

 

 

6.7Each Borrower agrees to execute such other instruments and documents and
provide Agent with such further assurances as Agent may reasonably request to
more fully carry out the intent of this Amendment.

 

6.8This Amendment may be executed in a number of identical counterparts. If so,
each such counterpart shall collectively constitute one agreement. Any signature
delivered by a party by facsimile transmission or other electronic means shall
be deemed to be an original signature hereto.

 

6.9No provision of this Amendment is intended or shall be construed to be for
the benefit of any third party.

 

6.10         EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
AMENDMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH.

 

Signature Page Follows

 

- 4 - 

 

 

 

Signature Page to Amendment No. 1 to Loan Documents

 

Executed as of the Effective Date

 

  Rocky Brands, Inc.,   Lehigh Outfitters, LLC,   Lifestyle Footwear, Inc.,  
Rocky Brands US, LLC,   Rocky Brands International, LLC,   Rocky Brands Canada,
Inc.,   as Borrowers

 

  By: /s/ James E. McDonald     James E. McDonald     Executive Vice President
and     Chief Financial Officer of each Borrower

 

- 5 - 

 

Signature Page to Amendment No. 1 to Loan Documents

 

  PNC Bank, National Association,  

as Agent and a Lender

 

  By: /s/ Christopher Tully     Christopher Tully     Vice President

 

- 6 - 

 

Signature Page to Amendment No. 1 to Loan Documents

 

  U.S. Bank National Association,   as a Lender

 

  By: /s/ Gary Yakel     Gary Yakel     Vice President

 

- 7 - 

 

